Examiner’s Amendment Authorized Via Telephonic Interview
1.	As discussed in the attached interview summary on 03/29/2021 examiner telephoned applicant’s representative and obtained authorization to remove extra spaces between words from the claims.
Claims
1.    	(Currently amended) A head mounted display, comprising:
	an optics block includes a display screen, the optics block having a forward-facing region, a lower-facing region, a top-facing region, an inside-facing region, and side regions that extend from the forward-facing region toward the inside-facing region, the display screen being viewable from the inside-facing region;
	a band adjustment unit located opposite the optics block;
a headband having a front portion and an adjustable portion, 
the adjustable portion of the headband is connected to the band adjustment unit to contract a size of the headband or expand the size of the headband;
	the front portion of the headband having a connection to the optics block at a center location that is proximate to the inside-facing region and is over part of the top facing region, wherein the connection is at a lower front region of the headband, such that the headband is spaced apart from the optics block other than at the connection and spaces are provided on either side of the connection, the connection is further adjustable to provide for an adjustment gap that slides the optics block out to extend away from the headband and slides the optics block in to contract toward the headband, wherein when the head mounted display is worn by a user,
		the headband extends along a downward angle from the front portion that 
		the downward angle is configured to position the band adjustment unit below an approximate center of a side of the headband; and
a pad disposed inside of the front portion of the headband, the pad provides for at least partial support of the optics block when the head mounted display is worn by the user.

2. (Previously presented) The head mounted display of claim 1, wherein the band adjustment unit includes a rotary wheel that turns to contract the size or expand the size of the headband.

3. (Previously presented) The head mounted display of claim 2, wherein to contract the size of the headband a portion of the headband moves into the band adjustment unit and to expand the size of the headband another portion of the headband moves out of the band adjustment unit.

	4. (Previously presented) The head mounted display of claim 1, wherein a region of the headband that at least partially defines the connection is formed from a lower region of the front portion of the headband, the optics block is configured to hang below the front portion of the headband.

	5.    (Cancel)

6.    (Cancel)

7.    (Cancel)

8.  (Previously presented) The head mounted display of claim 1, wherein the adjustable portion of the headband is curved and includes a padded inner surface that faces the pad coupled to an inside surface of the front portion of the headband.

9.    (Cancel)

10.    (Original) The head mounted display of claim 1, wherein the adjustable portion of the headband is disposed in the band adjustment unit, the band adjustment unit having a curved inner surface to be disposed proximate to a lower rear portion of a head of the user.

11.    (Currently amended) A head mounted display, comprising:
	an optics block includes a display screen, the optics block having a forward-facing region, a lower-facing region, a top-facing region, an inside-facing region, and side regions that extend from the forward-facing region toward the inside-facing region, the display screen being viewable from the inside-facing region;

	a headband having a front portion and an adjustable portion,
		the adjustable portion of the headband is connected to the band adjustment unit to contract a size of the headband or expand the size of the headband;
		the front portion of the headband having a connection to the optics block at a center location that is proximate to the inside-facing region and is over part of the top facing region, wherein the connection is at a lower front region of the headband, such that the headband is spaced apart from the optics block other than at the connection and spaces are provided on either side of the connection, the connection is further adjustable to provide for an adjustment gap that slides the optics block out to extend away from the headband and slides the optics block in to contract toward the headband,
	a pad disposed inside of the front portion of the headband, the pad provides for at least partial support of the optics block when the head mounted display is worn by a user;
	wherein the pad has a curved structure, the curved structure providing an inner pad surface for contact with an upper-front-region of a head of the user and the curved structure of the pad extends above the front portion of the headband;
	wherein the headband extends along a downward angle from the front portion that is positioned above the optics block and toward the adjustable portion, the downward angle is along a straight line positioned at a substantial center of a side of 
the headband and extending from an approximate upper mid-point of[[ ]] the front 
portion[[ ]] to an approximate lower mid-point of the adjustable portion.

	12.    (Previously presented) The head mounted display of claim 1, wherein the front portion of the headband being wider than sides of the headband.

13.    (Cancel)

14.    (Previously presented) The head mounted display of claim 1, wherein the adjustable portion of the headband is disposed in the band adjustment unit, the band adjustment unit having a partially curved padded inner surface to be disposed proximate to a lower rear portion of the head of the user when worn.

15.    (Previously presented) The head mounted display of claim 14, wherein the band adjustment unit includes a rotary wheel that turns to contract the size or expand the size of the headband.

16.    (Original) The head mounted display of claim 1, wherein the band adjustment unit includes one or more of a wheel adjuster, or a belt adjuster, or a notched adjuster, or a pin and hole adjuster, or a snap adjuster, or a Velcro adjuster, or a tape adjuster, or a belt and buckle adjuster, or a rope adjuster, or a link connector adjuster, or an elastic adjuster, or a clip adjuster, or a lock adjuster, or a combination of two or more thereof.

17.    (Original) The head mounted display of claim 1, wherein the inside-

18.    (Original) The head mounted display of claim 1, wherein the forward-facing region is integral with and curves into the side regions of the optics block.

19.    (Original) The head mounted display of claim 1, wherein the forward-facing region includes one or more cameras.

20.    (Original) The head mounted display of claim 1, wherein two or more forward-facing cameras are disposed in the forward-facing region.

21.    (Cancel)

22.    (Previously presented) The head mounted display of claim 1, wherein the headband is wider at the front portion and less wide along sides of the headband where the headband connects to the band adjustment unit.

23.    (Previously presented) The head mounted display of claim 1, wherein the downward angle is relative to a horizontal plane at the approximate center of a side of the headband.

	24.    (Previously presented)The head mounted display of claim 1, wherein the headband does not include a center strap configured to sit over a center top of the user’s head.

	25. (Previously presented) The head mounted display of claim 11, wherein the headband does not include a center strap configured to sit over a center top of the user’s head.
Claims Allowed
2.	Claims 1-4, 8, 10-12, 14-20 and 22-25.
Reasons for Allowance
3.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    476
    619
    media_image1.png
    Greyscale

Independent claim 1 identifies the distinct features: “the downward angle (FIG. 6A: angle of line drawn) is along a straight line positioned at a substantial center of a side of the headband (FIG. 6A: 102c) and extending from an approximate upper mid-point of the front portion (FIG. 6A: see above labelling) to an approximate lower mid-point of the adjustable portion (FIG. 6A: see above labelling)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent No. D427,982 S to Ishii, U.S. Patent No. 5,767,820 A to Bassett et al. (“Bassett”), Korea Patent Pub. No. 20140025121 A to Choi et al. (“Choi”) and U.S. Patent Pub. No. 2013/0027665 A1 to Bernert et al., either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
           
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
          
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

claim 1 Ishii discloses a head mounted display (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor”), comprising:
	an optics block (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from an oval shaped headband) includes a display screen (Fig. 7; Description, especially – “FIG. 1…television monitor” – FIG. 7 depicts display screens facing a user’s eyes when worn), the optics block (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from an oval shaped headband) having a forward-facing region (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIG. 1 depicts an optics block hanging down from a headband that has a portion that faces away from a user’s eyes), a lower-facing region (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, and 7 depict an optics block hanging down from a headband that has a portion that faces down), a top-facing region (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5 and 7 depict an optics block hanging down from a headband that has a portion that faces up), an inside-facing region (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5 and 7 depict an optics block hanging down from a headband that has a portion that faces toward a user’s eyes), and side regions (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5 and 7 depict an optics block hanging down from a headband that has portions that face left and right of a user’s eyes) that extend from the forward-facing region (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIG. 1 depicts an optics block hanging down from a headband that has a portion that toward the inside-facing region (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5 and 7 depict an optics block hanging down from a headband that has a portion that faces toward a user’s eyes), the display screen (Fig. 7; Description, especially – “FIG. 1…television monitor” – FIG. 7 depicts display screens facing a user’s eyes when worn) being viewable from the inside-facing region (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5 and 7 depict an optics block hanging down from a headband that has a portion that faces toward a user’s eyes);
	a headband (FIGs. 1, 5, 7 depict an oval shaped head band) having a front portion (FIG. 1 depicts an oval shaped head band including a rigid front portion and a flexible rear portion) and an adjustable portion (FIG. 1 depict an oval shaped head band including a rigid front portion and a flexible rear portion that adjusts to the shape of a user’s head), 
	the front portion of the headband (FIG. 1 depicts an oval shaped head band including a rigid front portion and a flexible rear portion) having a connection to the optics block (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from a headband.  Fig. 1 shows a connection between the optics block and the headband) at a center location that is proximate to the inside-facing region and is over part of the top facing region (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from a headband that as shown in FIG. 1 has a portion that faces toward a user’s eyes, and a portion that faces up that is connected to a lower region of the headband at a center location that is over a top/upward facing portion of , wherein the connection is at a lower front region of the headband (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from a headband that as shown in FIG. 1 has a portion that faces up that is connected to a lower region of the headband at a center location that is over a top/upward facing portion of the optics block), such that the headband (FIGs. 1, 5, 7 depict an oval shaped head band) is spaced apart from the optics block (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from an oval shaped headband) other than at the connection (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from a headband that as shown in FIG. 1 has a portion that faces up that is connected to a lower region of the headband at a center location that is over a top/upward facing portion of the optics block) and spaces are provided on either side of the connection (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from a headband that as shown in FIG. 1 has a portion that faces up that is connected to a lower region of the headband at a center location that is over a top/upward facing portion of the optics block, with spaces on either side of the connection), wherein when the head mounted display is worn by a user (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – head mounted display is inherently worn by a user), the headband (FIGs. 1, 5, 7 depict an oval shaped head band) extends along a downward angle (FIG. 6) from the front portion (FIG. 1 depicts an oval shaped head band including a rigid front portion and a flexible rear portion) that is positioned above the optics block (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – and toward the adjustable portion (FIG. 1 depict an oval shaped head band including a rigid front portion and a flexible rear portion that adjusts to the shape of a user’s head) and a pad (FIGs. 1-2 – the component above the portion of the headband that is connected to the optics block) disposed inside of the front portion of the headband (FIGs. 1-2 – the component above the portion of the headband that is connected to the optics block is disposed inside of the rigid front portion of the headband), the pad (FIGs. 1-2 – the component above the portion of the headband that is connected to the optics block is disposed inside of the rigid front portion of the headband) provides for at least partial support of the optics block (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from an oval shaped headband) when the head mounted display (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor”) is worn by the user (Fig. 7; Description, especially – “FIG. 1…television monitor” – FIG. 7 depicts display screens facing a user’s eyes when worn).
Ishii does not expressly disclose a band adjustment unit located opposite the optics block; the adjustable portion of the headband is connected to the band adjustment unit to contract a size of the headband or expand the size of the headband; the connection is further adjustable to provide for an adjustment gap that slides the optics block out to extend away from the headband and slides the optics block in to contract toward the headband; the downward angle is along a straight line positioned at a substantial center of a side of the headband and extending from an approximate upper mid-point of the front portion to an approximate lower mid-point of the adjustable portion, and the downward angle is configured to position the band adjustment unit below an approximate center of a side of the headband.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
     
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Bassett discloses a band adjustment unit(25, 32)(FIGs. 1, 2A; col 4, ln 5, 15-21 – this discloses a pad 25 that includes a ratcheting mechanism as described in U.S. Patent 5,321,416.  FIG. 2A of U.S. Patent 5,321,416, which is shown below, depicts a contracting or expanding of the size of the headband by rotating the band adjustment unit.) located opposite the optics block(16)(FIG. 1; col 4, ln 2-3); the adjustable portion of the headband(rear portion of headband)(FIG. 1; col 4, ln 4; see also the below shown FIGs. 2A, 2B) is connected to the band adjustment unit(25, 32)(FIGs. 1, 2A; col 4, ln 5, 15-21) to contract a size of the headband(20) or expand the size of the headband(20)(FIGs 1, 2A: 20; col 4, ln 15-21; U.S. Patent 5,321,416: FIGs. 2A, 2B: 66; Abstract; col 3, ln 20-22).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ishii with Bassett to provide a head mounted display having a more convenient way for adjusting the circumference of the headband.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Choi discloses the connection(111, 112, 113, 160, 210)(FIG. 1; p 9, ¶2; p 14, ¶4 – p 15, ¶1) is further adjustable to provide for an adjustment gap that slides the optics block(200)(FIG. 1; p 8, ¶4; p 14, ¶4 – p 15, ¶1) out to extend away from the headband(110)(FIG. 1; p 9, ¶1) and slides the optics block(200)(FIG. 1; p 8, ¶4; p 14, ¶4 – p 15, ¶1) in to contract toward the headband(110)(FIG. 1; p 9, ¶1), and the downward angle is configured to position the band adjustment unit(120)(FIG. 1; p 9, ¶1) below an approximate center of a side of the headband(110)(FIG. 1; p 9, ¶1).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ishii and Bassett to include: (i) Choi’s teaching of the connection is further adjustable to provide for an adjustment gap that slides the optics block out to extend away from the headband and slides the optics block in to contract toward the headband to provide a head mounted display having the ability to position the optics block at a user’s preferred position; and (ii) Choi’s teaching of and the downward angle is configured to position the band adjustment unit below an approximate center of a side of the headband to provide a head mounted display that is more securely mounted onto a user’s head.

    PNG
    media_image10.png
    371
    375
    media_image10.png
    Greyscale

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

    PNG
    media_image11.png
    462
    563
    media_image11.png
    Greyscale

	Ishii, Bassett and Choi do not teach the downward angle is along a straight line positioned at a substantial center of a side of the headband and extending from an approximate upper mid-point of the front portion to an approximate lower mid-point of the adjustable portion (see above edited FIG. 6 of Ishii and the above edited Fig. 1 of U.S. Patent Pub. No. 2013/0027665 A1 to Bernert et al. that provides a side view of a headband similar to the headband taught by Choi’s FIG. 1 – neither of the above drawn lines is a downward angle along a straight line positioned at a substantial center of a side of the headband), as claimed.

    PNG
    media_image1.png
    476
    619
    media_image1.png
    Greyscale

Independent claim 11 identifies the distinct features: “the downward angle (FIG. 6A: angle of line drawn) is along a straight line positioned at a substantial center of a side of the headband (FIG. 6A: 102c) and extending from an approximate upper mid-point of the front portion (FIG. 6A: see above labelling) to an approximate lower mid-point of the adjustable portion (FIG. 6A: see above labelling)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent No. D427,982 S to Ishii, U.S. Patent No. 5,767,820 A to Bassett et al. (“Bassett”), Korea Patent Pub. No. 20140025121 A to Choi et al. (“Choi”) and U.S. Patent Pub. No. 2013/0027665 A1 to Bernert et al., either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
           
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
          
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

More specifically, as to claim 11 Ishii discloses a head mounted display (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor”), comprising:
	an optics block (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from an oval shaped headband) includes a display screen (Fig. 7; Description, especially – “FIG. 1…television monitor” – FIG. 7 depicts display screens facing a user’s eyes when , the optics block having a forward-facing region (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIG. 1 depicts an optics block hanging down from a headband that has a portion that faces away from a user’s eyes), a lower-facing region (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, and 7 depict an optics block hanging down from a headband that has a portion that faces down), a top-facing region (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5 and 7 depict an optics block hanging down from a headband that has a portion that faces up), an inside-facing region (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5 and 7 depict an optics block hanging down from a headband that has a portion that faces toward a user’s eyes), and side regions (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5 and 7 depict an optics block hanging down from a headband that has portions that face left and right of a user’s eyes) that extend from the forward-facing region (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIG. 1 depicts an optics block hanging down from a headband that has a portion that faces away from a user’s eyes) toward the inside-facing region (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5 and 7 depict an optics block hanging down from a headband that has a portion that faces toward a user’s eyes), the display screen (Fig. 7; Description, especially – “FIG. 1…television monitor” – FIG. 7 depicts display screens facing a user’s eyes when worn) being viewable from the inside-facing region (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5 and 7 depict an optics block hanging down from a headband that has a portion that faces toward a user’s eyes);
	a headband (FIGs. 1, 5, 7 depict an oval shaped head band) having a front portion (FIG. 1 depicts an oval shaped head band including a rigid front portion and a flexible rear portion) and an adjustable portion (FIG. 1 depict an oval shaped head band including a rigid front portion and a flexible rear portion that adjusts to the shape of a user’s head),
		the front portion of the headband (FIG. 1 depicts an oval shaped head band including a rigid front portion and a flexible rear portion) having a connection to the optics block (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from a headband.  Fig. 1 shows a connection between the optics block and the headband) at a center location that is proximate to the inside-facing region (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from a headband that as shown in FIG. 1 has a portion that faces up that is connected to a lower region of the headband at a center location that is proximate to a portion of the optics block that faces a user’s eyes when worn) and is over part of the top facing region (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from a headband that as shown in FIG. 1 has a portion that faces up that is connected to a lower region of the headband at a center location that is over a top/upward facing portion of the optics block), wherein the connection is at a lower front region of the headband (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from a headband that as shown in FIG. 1 has a portion that faces up that is connected to a lower region of the headband at a center location that is over a , such that the headband (FIGs. 1, 5, 7 depict an oval shaped head band) is spaced apart from the optics block (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from an oval shaped headband) other than at the connection (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from a headband that as shown in FIG. 1 has a portion that faces up that is connected to a lower region of the headband at a center location that is over a top/upward facing portion of the optics block) and spaces are provided on either side of the connection (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from a headband that as shown in FIG. 1 has a portion that faces up that is connected to a lower region of the headband at a center location that is over a top/upward facing portion of the optics block, with spaces on either side of the connection),
	a pad (FIGs. 1-2 – the component above the portion of the headband that is connected to the optics block) disposed inside of the front portion of the headband (FIGs. 1-2 – the component above the portion of the headband that is connected to the optics block is disposed inside of the rigid front portion of the headband), the pad (FIGs. 1-2 – the component above the portion of the headband that is connected to the optics block is disposed inside of the rigid front portion of the headband) provides for at least partial support of the optics block (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from an oval shaped headband) when the head mounted display (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor”) is worn by a user (Fig. 7; Description, ;
	wherein the pad (FIGs. 1-2 – the component above the portion of the headband that is connected to the optics block is disposed inside of the rigid front portion of the headband) has a curved structure (FIGs. 1-2 – the component above the portion of the headband that is connected to the optics block is disposed inside of the rigid front portion of the headband), the curved structure providing an inner pad surface for contact with an upper-front-region of a head of the user (FIGs. 1-2 – the component above the portion of the headband that is connected to the optics block is disposed inside of the rigid front portion of the headband inherently contacts an upper-front of a head of a user) and the curved structure of the pad extends above the front portion of the headband (FIGs. 1-2 – as shown in FIG. 2, the component above the portion of the headband that is connected to the optics block is disposed inside of the rigid front portion of the headband and extends above the front portion of the headband); wherein the headband (FIGs. 1, 5, 7 depict an oval shaped head band) extends along a downward angle (FIG. 6) from the front portion (FIG. 1 depicts an oval shaped head band including a rigid front portion and a flexible rear portion) that is positioned above the optics block (Figs. 1, 5, 7; Description, especially – “FIG. 1…television monitor” – FIGs. 1, 5, 7 depict an optics block hanging down from an oval shaped headband) and toward the adjustable portion (FIG. 1 depict an oval shaped head band including a rigid front portion and a flexible rear portion that adjusts to the shape of a user’s head).
	Ishii does not expressly disclose a band adjustment unit located opposite the optics block; the adjustable portion of the headband is connected to the band adjustment unit to contract a size of the headband or expand the size of the headband; the connection is further adjustable to provide for an adjustment gap that slides the optics block out to extend away from the headband and slides the optics block in to contract toward the headband; the downward angle is along a straight line positioned at a substantial center of a side of the headband and extending from an approximate upper mid-point of the front portion to an approximate lower mid-point of the adjustable portion.
	
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
     
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Bassett discloses a band adjustment unit(25, 32)(FIGs. 1, 2A; col 4, ln 5, 15-21 – this discloses a pad 25 that includes a ratcheting mechanism as described in U.S. Patent 5,321,416.  FIG. 2A of U.S. Patent 5,321,416, which is shown below, depicts a contracting or expanding of the size of the headband by rotating the band adjustment unit.) located opposite the optics block(16)(FIG. 1; col 4, ln 2-3); the adjustable portion of the headband(rear portion of headband)(FIG. 1; col 4, ln 4; see also the below shown FIGs. 2A, 2B) is connected to the band adjustment unit(25, 32)(FIGs. 1, 2A; col 4, ln 5, 15-21) to contract a size of the headband(20) or expand the size of the headband(20)(FIGs 1, 2A: 20; col 4, ln 15-21; U.S. Patent 5,321,416: FIGs. 2A, 2B: 66; Abstract; col 3, ln 20-22).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ishii with Bassett to provide a head mounted display having a more convenient way for adjusting the circumference of the headband.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Choi discloses the connection(111, 112, 113, 160, 210)(FIG. 1; p 9, ¶2; p 14, ¶4 – p 15, ¶1) is further adjustable to provide for an adjustment gap that slides the optics block(200)(FIG. 1; p 8, ¶4; p 14, ¶4 – p 15, ¶1) out to extend away from the headband(110)(FIG. 1; p 9, ¶1) and slides the optics block(200)(FIG. 1; p 8, ¶4; p 14, ¶4 – p 15, ¶1) in to contract toward the headband(110)(FIG. 1; p 9, ¶1).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ishii and Bassett with Choi to provide a head mounted display having the ability to position the optics block at a user’s preferred position.

    PNG
    media_image10.png
    371
    375
    media_image10.png
    Greyscale

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

    PNG
    media_image11.png
    462
    563
    media_image11.png
    Greyscale

	Ishii, Bassett and Choi do not teach the downward angle is along a straight line positioned at a substantial center of a side of the headband and extending from an approximate upper mid-point of the front portion to an approximate lower mid-point of the adjustable portion (see above edited FIG. 6 of Ishii and the above edited Fig. 1 of U.S. Patent Pub. No. 2013/0027665 A1 to Bernert et al. that provides a side view of a headband similar to the headband taught by Choi’s FIG. 1 – neither of the above drawn lines is a downward angle along a straight line positioned at a substantial center of a side of the headband), as claimed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692